On August 6, 1938, plaintiff was driving westerly on Stratford Avenue in Bridgeport, having crossed Kossuth Street and having passed midway through the block, a rather long line of motor vehicles ahead of him, which line of vehicles came to a stop. A motor vehicle of the defendant company, operated by one of its employees, collided with the rear of plaintiff's car forcing it into the rear of a car ahead, causing damages to plaintiff's car and some injury to plaintiff.
The repair of the damages to plaintiff's car cost $31.40, which *Page 508 
is allowed. Shortly after these repairs were made plaintiff took his car to another garage and a bill for repairs involving items of repairs, in substance similar to items constituting the bill of $31.40, amounting to $31.75, was presented. This later bill, plaintiff's Exhibit B for $31.75, is not allowed.
The injuries which plaintiff received involved a strain, not of serious moment, to the left flank, as described by the doctor, a little above the sacroiliac joint on the left side. He consulted three doctors and a chiropractor. These consultations, X-rays and treatments he received cost him $77 and a belt cost $13.50.
He employed labor to do work that he would have done had he not been injured, that cost $64.50. His special damages, therefore, amount to $186.40.
The line of traffic referred to had, shortly before the accident, been traveling at approximately twenty miles per hour. This speed, however, had varied. The defendant's motor vehicle, just before the accident occurred, was traveling some eight or ten feet to the rear of plaintiff's car and when the line of vehicles ahead of defendant's car stopped, the operator of defendant's car failed to observe the stop sign on plaintiff's car in time to avoid colliding with it. In traveling so closely to the preceding car and in failing to observe its having stopped, in time to avoid colliding with it, the operator of the defendant's car was negligent and this negligence caused the accident.
   Judgment may be entered for the plaintiff to recover from the defendant $686.40 and costs.